DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 6-7, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,197,961 (hereinafter ‘961) in view of Asaba (US Publication 2007/0065200).
With respect to claim 1, patent ‘961 recites an image forming apparatus, comprising:
an image bearing member (col. 17, line 28);
an image forming portion configured to form an image on the image bearing member (col. 17, lines 29-30);
a transfer portion comprising a transfer nip portion in which a transfer roller contacts the image bearing member and configured to transfer the image on the image bearing member to a sheet (col. 17, lines 31-34);
a moving portion disposed upstream of the transfer portion with respect to a sheet conveyance direction and configured to move a sheet in a width direction orthogonal to the sheet conveyance direction (col. 17, lines 35-38);
a detection portion configured to detect one side edge position of a sheet in the width direction (col. 17, lines 44-50);
a reverse and re-conveyance portion configured to reverse a sheet which is conveyed with a first end being a leading edge and a second end opposite to the first end being a trailing edge in the sheet conveyance direction and of which a first image has been transferred onto a first (col. 17, lines 39-43 and col. 18, lines 7-9); and 
a controller,
wherein in a case that the first image is transferred onto the first surface of the sheet, the controller is configured to determine a first moving amount of the moving portion based on information of a first image position in the width direction where the first image is borne on the image bearing member and information of a side edge position, detected by the detection portion (col. 17, lines 44-50), of the sheet conveyed with the first end being the leading edge, and to cause the moving portion to move the sheet by the first moving amount before the first end and the leading edge of the sheet arrives at the transfer nip portion (col. 17, line 66 to col. 18, line 3), and
wherein in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second moving amount of the moving portion based on information of the second image position and information of a side edge portion of the reversed sheet (col. 18, lines 4-9).
However, patent ‘961 is silent (italicized portion is not taught by ‘961) regarding wherein in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second image position in the width direction where the second image is borne on the image bearing member based on information of a trailing side edge position of the sheet conveyed with the first end being the leading edge, to cause the image forming portion to form the second image at the second image position, and to determine a second moving amount of the moving portion based on the second image position and information of a side edge portion, detected by the detected portion, of the reversed sheet, and to cause the moving portion to move the reversed sheet conveyed with the second end being the leading edge by the second moving amount before the second end as the leading edge of the reversed sheet arrives at the transfer nip portion, and wherein the second image position corresponds to the trailing side edge position of the sheet.
Asaba teaches in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second image position ([0040-0043]) where the second image is borne on the image bearing member based on information of the trailing side edge position of the sheet ([0052]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of adjusting the second image position as taught by Asaba to the controller of Sako to prevent displacement of registration for each side of a sheet ([0009]; Asaba).  Thus, the combination of Sako and Asaba would teach the controller (col. 17, line 51-54) is configured to determine a second image position in the width direction where the second image is borne on the image bearing member based on information of a trailing side edge position of the sheet conveyed with the first end being the leading edge ([0052]; image correction based on the detected image positions of the from the first side includes the detection of the trailing side edge; Asaba), to cause the image forming portion to form the second image at the second image position, and to determine a second moving amount of the moving portion based on the second image position and information of a side edge portion (col. 17, lines 59-63), detected by the detected portion (col. 17, lines 44-50), of the reversed sheet, and to cause the moving portion to move the reversed sheet conveyed with the second end being the leading edge by the second moving amount before the second end as the leading edge of the reversed sheet arrives at the transfer nip portion (col. 17, line 64 to col. 18, line 3), and wherein the second image position corresponds to the trailing side edge position of the sheet (col. 18, lines 4-9; the image position data includes trailing side edge position).
With respect to claim 2, patent ‘961, as combined with Asaba, recites the image forming apparatus according to claim 1, wherein the controller is configured to move the sheet in the width (col. 17, lines 51-58, in addition, the detection portion is configured to detect a first sheet position before a first toner image is transferred onto the first surface suggests that the detection portion detects the whole side edge of the sheet including a leading part of the sheet).
With respect to claim 6, patent ‘961, as combined with Asaba, recites the image forming apparatus according to claim 1, 
wherein the controller is configured to determine the first moving amount by which the moving portion moves the sheet before the first image is transferred onto the first surface of the sheet based on the information of the side edge position detected by the detection portion of the leading part of the sheet conveyed with the first end being the leading edge (col. 17, lines 51-58).
With respect to claim 7, patent ‘961, as combined with Asaba, recites the image forming apparatus according to claim 1, 
wherein the detection portion is configured to detect the trailing side edge position (col. 17, lines 51-58, in addition, the detection portion is configured to detect a first sheet position suggests that the detection portion detects the whole side edge of the sheet including the trailing part of the sheet), which is a side edge position of the trailing part of the sheet conveyed with the first end being the leading edge after the moving portion has moved the sheet in the width direction based on a side edge position, detected by the detection portion, of a leading part of the sheet conveyed with the first end being the leading edge (col. 17, lines 44-54), and
wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction (col. 17, lines 44-50; the first sheet position includes the trailing edge of the sheet).
With respect to claim 12, patent ‘961, as combined with Asaba, recites (citations to patent ‘961) the image forming apparatus according to claim 2, wherein after the moving portion moves the first surface of the sheet in the width direction (col. 17, line 66 to col. 18, line 3), the detection portion is configured to detect the side edge position of the sheet again as the trailing side edge position (col. 17, lines 47-50), and the controller is configured to adjust the second image position based on the information of the trailing side edge position ([0052], Asaba).
With respect to claim 13, patent ‘961, as combined with Asaba, recites (citations to patent ‘961) the image forming apparatus according to claim 1, wherein the controller is configured to adjust the second image position on the image bearing member in the width direction based on the information of the trailing side edge position, which is a side edge position of a trailing part of the sheet (col. 17, lines 59-63), and wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction (col. 17, lines 44-50; the first sheet position includes the trailing edge of the sheet).
With regards to claim 14, patent ‘961, as combined with Asaba, recites the image forming apparatus according to claim 1.  However, patent ‘961, as combined with Asaba, is silent regarding wherein the second moving amount is equal to or less than 0.5 mm.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Sako, as combined with Asaba, teaches a general condition of the second moving (col. 4, lines 30-35; Sako) and finding the optimum or workable range would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find optimum or workable range of the second moving amount of the image forming apparatus of Sako, as combined with Asaba, with reasonable expectation of adjusting the sheet as originally intended.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,197,961 (hereinafter ‘961) in view of Asaba (US Publication 2007/0065200), and further in view of Atsumi (US Publication 2012/0141179).  
With respect to claim 8, patent ‘961, as combined with Asaba, recites the image forming apparatus according to claim 1.  However, patent ‘961, as combined with Asaba, is silent regarding wherein a first image position ([0125]; Atsumi) on the image bearing member (col. 17, line 28) of an image to be transferred onto a first surface of a succeeding sheet is set based on a side edge position of the trailing part of a preceding sheet conveyed to the transfer portion preceding to the succeeding sheet ([0124-0125]; Atsumi), and
wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet in the sheet conveyance direction (col. 17, lines 44-50; the first sheet position includes the trailing edge of the sheet).
Atsumi teaches wherein a first image position ([0125]; Atsumi) on the image bearing member (col. 17, line 28) of an image to be transferred onto a first surface of a succeeding sheet is set based on a side edge position of the trailing part of a preceding sheet conveyed to the transfer portion preceding to the succeeding sheet ([0124-0125]; Atsumi), wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet in the sheet conveyance direction (the first sheet position includes the trailing edge of the sheet).

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,197,961 (hereinafter ‘961) in view of Asaba (US Publication 2007/0065200), and further in view of Sako (US Patent 9,248,979).  
With respect to claims 9-11, patent ‘961, as combined with Asaba, teaches the image forming apparatus according to claim 1.  However, patent ‘961, as combined with Asaba, is silent regarding the image forming apparatus further comprising a rotator pair disposed upstream in the sheet conveyance direction of the moving portion and configured to butt a leading edge of the sheet against the moving portion for correcting a skew of the sheet by the moving portion; 
wherein the moving portion comprises a registration roller pair against which a leading edge of a sheet being conveyed butts such that a skew of the sheet is corrected; and 
wherein the moving portion comprises a shutter member against which a leading edge of a sheet being conveyed butts such that a skew of the sheet is corrected.
Sako teaches the image forming apparatus further comprising a rotator pair (conveyance roller pair 27) disposed upstream in the sheet conveyance direction of the moving portion (registration roller pair 26) and configured to butt a leading edge of the sheet against the moving portion for correcting a skew of the sheet by the moving portion (col. 5, lines 17-34; FIG. 2A-C); 
wherein the moving portion comprises a registration roller pair (26) against which a leading edge of a sheet being conveyed butts such that a skew of the sheet is corrected (col. 5, lines 17-34; FIG. 2A-C); and 
wherein the moving portion comprises a shutter member (roller pair 26) against which a leading edge of a sheet being conveyed butts such that a skew of the sheet is corrected (col. 5, lines 17-34; FIG. 2A-C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the specific structural components as taught by Sako to perform the necessary adjustment as required by patent ‘961.  The benefit of combining Sako to patent  (col. 2, lines 32-35; Sako).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, and 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US Patent 9,248,979) in view of Asaba (US Publication 2007/0065200).
With regards to claim 1, Sako teaches an image forming apparatus (100; FIG. 1), comprising:
an image bearing member (31; col. 4, lines 51-56);
an image forming portion (10) configured to form an image on the image bearing member (31; col. 3, lines 48-57 and col. 4, lines 51-56);
a transfer portion (at 34) comprising a transfer nip portion (see FIG. 1 at 34) in which a transfer roller contacts the image bearing member and configured to transfer the image on the image bearing member (31) to a sheet (col. 4, lines 51-56);
a moving portion (26; FIG. 2A-2C) disposed upstream of the transfer portion (FIG. 1) with respect to a sheet conveyance direction and configured to move the sheet in a width direction orthogonal to the sheet conveyance direction (col. 5, lines 4-16 and 52-54; FIG. 2C);
a detection portion (25) configured to detect one side edge position of the sheet in the width direction (col. 4, lines 30-35);
(50 and 60; FIG. 1) configured to reverse a sheet which is conveyed with a first end being a leading edge and a second end opposite to the first end being a trailing edge in the sheet conveyance direction and of which a first image has been transferred onto a first surface, and to re-convey a reversed sheet with the second end being the leading edge and the first end being the trailing edge in the sheet conveyance direction toward the moving portion for transferring a second image onto a second surface opposite to the first surface of the sheet (col. 4, line 62 to col. 5, line 3; FIG. 1 shows the second end becoming the leading end after entering the duplex inversion unit 50); and
a controller (301), 
wherein in a case that the first image is transferred onto the first surface of the sheet, the controller is configured to determine a first moving amount of the moving portion based on information of a first image position in the width direction where the first image is borne on the image bearing member (“target position” is directly related to the position determined on the transfer belt 31 (FIG. 1); FIG. 2A-C) and information of a side edge position, detected by the detection portion (25), of the sheet conveyed with the first end being the leading edge, and to cause the moving portion (26) to move the sheet by the first moving amount (FIG. 2B-2C; col. 5, lines 29-62) before the first end as the leading edge of the sheet arrives at the transfer nip portion (FIG. 6, S612-616), and
wherein in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second moving amount (FIG. 2B-2C; col. 5, lines 29-62) of the moving portion (26) based on information of the second image position and information of a side edge portion of the reversed sheet (col. 4, lines 42-56 and line 65 to col. 5, line 3; sheet correction is performed on the second surface of the sheet),
wherein the trailing side edge position of the sheet (trailing side of paper P) conveyed with the first end being the leading edge is detected in a state where the first end of the sheet is positioned downstream of the transfer nip portion and the second end of the sheet is positioned (S613-S615; FIG. 6).
However, Sako is silent (italicized portion is not taught by Sako) regarding wherein in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second image position in the width direction where the second image is borne on the image bearing member based on information of a trailing side edge position of the sheet conveyed with the first end being the leading edge, to cause the image forming portion to form the second image at the second image position, and to determine a second moving amount of the moving portion based on the second image position and information of a side edge portion, detected by the detected portion, of the reversed sheet, and to cause the moving portion to move the reversed sheet conveyed with the second end being the leading edge by the second moving amount before the second end as the leading edge of the reversed sheet arrives at the transfer nip portion, and wherein the second image position corresponds to the trailing side edge position of the sheet.
Asaba teaches in a case that the second image is transferred onto the second surface of the sheet, the controller is configured to determine a second image position ([0040-0043]) where the second image is borne on the image bearing member based on information of the trailing side edge position of the sheet ([0052]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of adjusting the second image position as taught by Asaba to the controller of Sako to prevent displacement of registration for each side of a sheet ([0009]; Asaba).  Thus, the combination of Sako and Asaba would teach the controller (301; Sako) is configured to determine a second image position in the width direction where the second image is borne on the image bearing member based on information of a trailing side edge position of the sheet conveyed with the first end being the leading edge ([0052]; image correction based on the detected image positions of the from the first side includes the detection of the trailing side edge; Asaba), to cause the image forming portion to form the second image at the second image position, and to determine a second moving amount of the moving portion based on the second image position and information of a side edge portion (col. 4, lines 42-56 and line 65 to col. 5, line 3; sheet correction is performed on the second surface of the sheet; Sako), detected by the detected portion (25; Sako), of the reversed sheet, and to cause the moving portion to move the reversed sheet conveyed with the second end being the leading edge by the second moving amount before the second end as the leading edge of the reversed sheet arrives at the transfer nip portion (S612-S616; FIG. 6; Sako), and wherein the second image position corresponds to the trailing side edge position of the sheet ([0052]; Sako).
With regards to claim 2, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, wherein the controller (CPU 301) is configured to move the sheet in the width direction by the moving portion (26) before the first image is transferred onto the first surface based on the information of the first image position (predetermined position on the transfer belt 31, i.e. target position shown on FIG. 2A-2C) and the side edge position of the sheet detected by the detection portion (25) before the first image is transferred onto the first surface (col. 5, lines 17-28).	
With regards to claim 6, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, 
wherein the controller (CPU 301) is configured to determine the first moving amount by which the moving portion (26) moves the sheet before the first image is transferred onto the first surface of the sheet (FIG. 2A-2C) based on a side edge position detected by the detection portion of a leading part of the sheet conveyed with the first end as being the leading edge (S611-613; FIG. 6).
With regards to claim 7, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, 
(FIG. 5B), which is a side edge position of a trailing part of the sheet conveyed with the first end as being the leading edge after the moving portion has moved the sheet in the width direction based on the information of the side edge position, detected by the detection portion, of a leading part of the sheet conveyed with the first end being the leading edge (S610-613 is performed for each sheet being conveyed toward transfer roller pair 34 of FIG. 1; col. 10, line 45 to col. 11, line 41), and
wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction (FIG. 5B shows the detection at the trailing part of the sheet).
With regards to claim 9, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, further comprising a rotator pair (conveyance roller pair 27) disposed upstream of the moving portion (26) with respect to the sheet conveyance direction  and configured to butt the leading edge of the sheet against the moving portion for correcting a skew of the sheet by the moving portion (col. 5, lines 17-34; FIG. 2A-C).
With regards to claim 10, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, wherein the moving portion comprises a registration roller pair (26) against which a leading edge of the sheet being conveyed butts such that a skew of the sheet is corrected (col. 5, lines 17-34; FIG. 2A-C).
With regards to claim 11, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1, wherein the moving portion comprises a shutter member (roller pair 26) against which the leading edge of the sheet being conveyed butts such that a skew of the sheet is corrected (col. 5, lines 17-34; FIG. 2A-C).
With regards to claim 14, Sako, as combined with Asaba, teaches (citations to Sako unless specified otherwise) the image forming apparatus according to claim 1.  However, Sako, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Sako, as combined with Asaba, teaches a general condition of the second moving amount based on the detection from the detection sensor (col. 4, lines 30-35; Sako) and finding the optimum or workable range would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find optimum or workable range of the second moving amount of the image forming apparatus of Sako, as combined with Asaba, with reasonable expectation of adjusting the sheet as originally intended.


Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US Patent 9,248,979) in view of Asaba (US Publication 2007/0065200), and further in view of Atsumi (US Publication 2012/0141179).
With regards to claim 8, Sako, as combined with Asaba, teaches the image forming apparatus according to claim 1.  However, Sako, as combined with Asaba, is silent regarding wherein the first image position on the image bearing member of the first image to be transferred onto a first surface of a succeeding sheet is set based on a side edge position of a trailing part of a preceding sheet conveyed to the transfer portion preceding the succeeding sheet, and wherein 
Atsumi teaches wherein the first image position ([0125]; Atsumi) on the image bearing member (31) of the first image to be transferred onto a first surface of a succeeding sheet is set based on a side edge position of a trailing part of a preceding sheet conveyed to the transfer portion preceding the succeeding sheet ([0124-0125]), and wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further adjust the image position as taught by Atsumi on the image bearing member of Sako, as combined with Asaba, to precisely correct the image position on the image bearing member ([0019-0020]; Atsumi).
With regards to claim 12, Sako, as combined with Asaba, teaches the image forming apparatus according to claim 2.  However, Sako, as combined with Asaba, is silent regarding wherein after the moving portion moves the first surface of the sheet in the width direction, the detection portion is configured to detect the side edge position of the sheet again as the trailing side edge position , and the controller is configured to adjust the second image position based on a detection information.
Atsumi teaches wherein after the moving portion (R51, R52) moves the first surface of the sheet in the width direction ([0109]), the detection portion (171) is configured to detect the side edge position of the sheet again as the trailing side edge position ([0248]), and the controller is configured to adjust the second image position based on a detection information ([0246-0248]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further adjust the image position as taught by Atsumi on the image bearing member of Sako, as combined with Asaba, to precisely correct the image position on the image bearing member ([0019-0020]; Atsumi).
With regards to claim 13, Sako, as combined with Asaba, teaches image forming apparatus according to claim 1.  However, Sako, as combined with Asaba, is silent regarding wherein the controller is configured to adjust the second image position on the image bearing member  in the width direction based on the information of the trailing side edge position, which is a side edge position of a trailing part of the sheet, and wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction.
Atsumi teaches wherein the controller is configured to adjust the second image position on the image bearing member ([0121-0125]) in the width direction based on the information of the trailing side edge position, which is a side edge position ([0246-0248]) of a trailing part of the sheet ([0271-0272] suggests the combination of the embodiments to satisfy correction of the sheet in duplex printing mode), and wherein the trailing part of the sheet is positioned between a center position and a trailing edge of the sheet with respect to the sheet conveyance direction.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further adjust the image position as taught by Atsumi on the image bearing member of Sako, as combined with Asaba, to precisely correct the image position on the image bearing member ([0019-0020]; Atsumi).

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
With respect to the remarks on page 11, Applicant argues that the trailing side edge position of the sheet conveyed with the first end being the leading edge is detected in a state where the first end of the sheet is positioned downstream of the transfer nip portion and the 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  In this case, it is believed that Sako, as combined with Asaba, does teach the claimed invention. Specifically, because the first image position of an appropriate size sheet is detected to make sure that the sheet was moved as controlled (S612-S616; FIG. 6; Sako), the detection of the image position would include the detection of trailing side edge position ([0052]; Asaba) for second side printing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853